Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John G. Singletary, Jr., appeals from the district court’s order denying his motion for reconsideration of the order granting summary judgment in favor of Wells Fargo Wachovia Mortgage Corporation in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Singletary v. Wells Fargo Wachovia Mortgage Corp., No. 2:11-cv-00484-RMG (D.S.C. May 16, 2013). We deny Wells Fargo’s motion to dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.